HUGHES, J.,
dissenting.
U respectfully dissent. The relationship between Security National and Larry McCray must be established in my opinion. As the majority notes, there are disputed issues of fact. For instance, while there is a written contract, McCray wore a shirt with Security National’s logo and testified he had supervisors who instructed him and could fire him. And while it is true that the exact involvement of Loyce and/or Joyce has not been established, the defendant bears the burden on its motion for summary judgment. Therefore I believe summary judgment is inappropriate at this juncture.